This action is before the Court on the motion of Claimant for leave to proceed in forma pauperis. In substance, the complaint herein alleges that Claimant, an inmate of an Illinois correctional facility, has been improperly deprived of the use of a television set which he owns, while he is confined in the Stateville Correctional Center hospital. The Court finds that this is a matter within the administrative discretion of the Stateville Correctional Center, and that the complaint fails to state a claim upon which relief can be granted by this Court. It is therefore ordered that this cause be, and hereby is, dismissed.